     Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 1 of 42




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION



DENSYS LTD.,

               Plaintiff,
                                         Case No. WA:19-CV-00680-ADA
      v.
                                         Jury Trial Demanded
3SHAPE TRIOS A/S and 3SHAPE A/S,

           Defendants.


             DECLARATION OF CHANDRAJIT BAJAJ Ph.D.
IN SUPPORT OF DENSYS LTD.’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
     Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 2 of 42




                                              TABLE OF CONTENTS


A.   QUALIFICATIONS ........................................................................................................... 1

B.   DISPUTED TERMS OF THE ’707 PATENT ................................................................... 5

     1.      “an intra-oral fixed global registration position inside the oral cavity”.................... 5

     2.      “a fixed global reference coordinate system” ......................................................... 12

     3.      “a measuring and imaging device (for measuring and imaging the
             intra-oral objects and features)” .............................................................................. 13

     4.      “recording said global position of said measuring and imaging device
             relative to said intra-oral fixed global registration position” .................................. 22

     5.      “measuring and recording global positions and orientations of said
             measuring and imaging device relative to same said intra-oral fixed global
             registration position”............................................................................................... 25

      6.     “(f) registering local coordinate space pixel positions in each of said
             plurality of globally recorded three-dimensional measurements and
             images with corresponding global coordinate space pixel position” ...................... 25

     7.      “mobile registration device (for measuring and recording global positions
             and orientations of said measuring and imaging device)” ...................................... 29

C.   DISPUTED TERMS OF THE ’768 PATENT ................................................................. 29

     1.      “sector” ................................................................................................................... 29

     2.      “a plurality of faces” and “each face of said plurality of faces at an angular
             orientation with respect to each adjacent face”....................................................... 32

     3.      “identifiable positional characteristic” .................................................................... 34

     4.      “orientation indicium” and “position indicium” ..................................................... 38




                                                                 i
        Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 3 of 42




       I, Chandrajit Bajaj, Ph.D. hereby declare, as follows:
       A.       QUALIFICATIONS

       1.       My curriculum vitae (“CV”), a copy of which is provided as Exhibit C.1, provides

details on my education, experience, publications, and other qualifications. It includes a list of all

publications I have authored in the previous thirty-five years. It also includes a list of all other

cases in which, during the previous five years, I testified as an expert at trial or by deposition.

       2.       I am currently employed as a Professor of Computer Science at the University of

Texas at Austin (“UT Austin”). I hold the Computational Applied Mathematics endowed Chair

in Visualization. I am also the Director of the Computational Visualization Center at UT Austin,

which has been funded by the National Institutes of Health, the National Science Foundation, the

Department of Energy, and the Department of Defense. The center’s personnel include twelve

researchers, scientists, post-graduate students, and staff.

       3.       I have a Bachelor of Technology degree in Electrical Engineering, which I

obtained from the Indian Institute of Technology in Delhi (IITD) in 1980. I also have a Master of

Science degree and a doctorate in Computer Science from Cornell University in 1983 and 1984,

respectively.

       4.       Prior to my employment at the University of Texas (UT), I was an assistant

professor, associate professor, and finally professor of Computer Sciences at Purdue University

(Purdue) from 1984 until I resigned in 1997 and transferred to UT. During this time, I was also

the Director of the Image Analysis and Visualization Center at Purdue University. I was a

visiting associate professor of Computer Science at Cornell University from 1990-1991. I have

also been invited for collaborative visits by several academic institutions and have presented

numerous keynote presentations worldwide. I have been an editorial member of the SIAM

Journal on Imaging Sciences and the ACM Transactions on Graphics, and I continue my

                                                   1
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 4 of 42




editorial role for ACM Computing Surveys and the International Journal of Computational

Geometry and Applications.

       5.      I have spent the better part of my career, both at Purdue and UT, researching,

designing, teaching, and using computer systems to model, simulate, and visualize natural and

synthetic objects combining computational imaging and geometry processing. I am

knowledgeable about and have experience in both the hardware and software, including

algorithms used for capturing, analyzing, and displaying interactive imagery.

       6.      In the 1970s, I majored in Electrical Engineering at the Indian Institute of

Technology, with a minor in Computer Sciences. There, I was intimately involved in the design

and fabrication of microprocessor-controlled circuits including the development of

microprocessor controller software. In the 1980s, while at Cornell University, these past

experiences from my time at Indian Institute of Technology led to research in computational

geometry, processing, and optimization. In the early 1990s, I created 3D interactive and

collaborative multimedia software environments, which were fully navigable for multi-person

computer gaming and simulation. In 1994, I co-authored a technical paper entitled “Shastra:

Multimedia Collaborative Design Environment,” Vinod Anupam and Chandrajit L. Bajaj, IEEE

Multimedia 1.2 (1994) 39, 39–49.

       7.      The increasing need for increasing computer graphics display realism without

sacrificing interactivity led me also to explore image processing techniques such as texture

mapping with data compression, such as described in my publications “Compression-Based 3D

Texture Mapping for Real-Time Rendering,” and “3D RGB Image Compression for Interactive

Applications.” During this time, I was also intimately involved with the development of a new

synthetic-natural hybrid data compression MPEG (Motion Pictures Expert Group) standard.



                                                 2
        Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 5 of 42




Additionally, I applied and received a joint patent “Encoding Images of 3-D Objects with

Improved Rendering Time and Transmission Process,” August 2002, US Patent 6438266.

       8.      My work with encoding, transmission, and reconstructing 3-D objects, led me to

explore image processing and geometric modeling techniques such as surface reconstruction

from CT scans, point clouds, and texture mapping with data compression, such as those

described in my publications: “Multi-Component Heart Reconstruction from Volumetric

Imaging,” and “Automatic Reconstruction of Surfaces and Scalar Fields from 3D Scans”.

       9.      In the mid-2000s, I began to create spatially-realistic 3D graphical environments

of nature’s molecules and cells with a combination of different types of acquired and

reconstructed imagery within which a user may explore, query, and learn. My publication, titled

“From Voxel Maps to Models,” which appeared in an Oxford University Press book called

Imaging Life: Biological Systems From Atoms To Tissues, Gary C. Howard, William E. Brown

& Manfred Auer eds., Oxford University Press, 2015, is an example of my research in

computational imaging.

       10.     Throughout my career, I have participated in the design and use of several

computer systems spanning handhelds, laptops, and graphics workstations to PC/Linux clusters

as well as very large memory supercomputers for capturing, modeling, and displaying virtual and

scientific phenomena. My experience with computer modeling and displaying computer graphics

imagery encompasses many fields, such as interactive games, molecular, biomedical and

industrial diagnostics, oil and gas exploration, geology, cosmology, and military industries.

       11.     During my time at UT Austin, I also designed and implemented scalable solutions

for inverse problems in microscopy, spectroscopy, biomedical imaging, constructing spatially

realistic and hierarchical 3D models, development of search/scoring engines for predicting



                                                 3
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 6 of 42




energetically favorable multi-molecular and cellular complexes, and statistical analysis and

interrogative visualization of neuronal form-function. Additionally, I have courtesy appointments

with, and supervise masters and doctoral students from several UT departments, including

biomedical and electrical engineering, neurobiology, and mathematics.

       12.      I currently serve on the editorial boards for the International Journal of

Computational Geometry and Applications and the ACM Computing Surveys. Much of my work

involves issues relating to interactive image processing, 3D modeling, bio-informatics, computer

graphics, and computational visualization. Examples of my publications, including peer-

reviewed publications, are listed in my curriculum vitae.

       13.      As outlined in my curriculum vitae, I have authored approximately 165 peer-

reviewed journal articles, 34 peer-reviewed book chapters, and 151 peer-reviewed conference

publications.

       14.      I have written and edited four books, on topics ranging from image processing,

geometric modeling, and visualization techniques, to algebraic geometry and its applications. I

have given 198 invited speaker keynote presentations. I am a Fellow of the American

Association for the Advancement of Science, a Fellow of the Institute of Electrical and

Electronics Engineers (IEEE), a Fellow of the Society of Industrial and Applied Mathematics

(SIAM), and a Fellow of the Association of Computing Machinery (also known as ACM), which

is the world’s largest education and scientific computing society. ACM Fellow is ACM’s most

prestigious member grade and recognizes the top 1% of ACM members for their outstanding

accomplishments in computing and information technology and/or outstanding service to ACM

and the larger computing community.




                                                  4
          Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 7 of 42




          15.    I have been asked by counsel representing the plaintiff to provide my opinions in

this declaration concerning the opinions expressed by Dr. Parris Egbert in his declaration in

support of the Defendants’ claim construction positions.

          B.     DISPUTED TERMS OF THE ’707 PATENT

                 1.      “an intra-oral fixed global registration position inside the oral cavity”

          16.    I agree with Dr. Egbert’s opinion expressed in paragraph 21 of his declaration that

“the specification provides a clear and consistent teaching that the intra-oral fixed global

registration position is a fixed position inside the oral cavity that is used as a reference point for

relating multiple sets of 3D data to a global coordinate system.” See Egbert Decl. at ⁋ 21.

          17.    But I disagree with Dr. Egbert’s opinion where he states in paragraph 23 of his

declaration that “a person of ordinary skill in the art, after reading the entirety of the

specification and in the context of the independent claims, would have understood that the fixed

position is defined prior to measuring and imaging.” See Egbert Decl.1 I have read the claims

and the specification, and believe that there are fundamental flaws in Dr. Egbert’s conclusion.

          18.    Dr. Egbert’s opinion is that the fixed global registration position must be defined

before any measuring and imaging. He states in paragraph 24 that “[t]he basis for [his]

conclusion is the nature of the measuring and imaging described in this patent – it involves

determining the position of the measuring and imaging device measured from the intra-oral fixed

global registration position.” See Egbert Decl. at ⁋ 24.

          19.    At the outset, I am uncertain as to what Dr. Egbert means when he refers to the

“nature” of the measuring and imaging device. In my opinion, the “nature” of the measuring and

imaging device does not include determining its location relative to the intra-oral fixed global



1
    All emphasis included herein is added unless stated otherwise.
                                                   5
        Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 8 of 42




registration position. Certainly, the claims and the specification provide for determining the

location of the measuring and imaging device relative to the fixed global position; that is an

aspect of the claimed invention. See e.g., ’707 patent at 17:11-19:28. But in my opinion, the

“nature” and fundamental purpose of the measuring and imaging device is to measure and image

objects and features in the oral cavity of a dental patient. Indeed, it appears that Dr. Egbert is

conflating different aspects or steps of the claimed invention to support his opinion. As the patent

specification states, the measuring and imaging device is provided “for measuring and imaging

intra-oral objects and features, and for locally programming and processing measurement and

imaging data and information,” (’707 patent, 15:6-9), while the mobile registration device is used

for measuring and recording the global positions and orientations of the measuring and imaging

device relative to the fixed global registration position (’707 patent, 17:11-14).

       20.     In paragraph 25 of his declaration, Dr. Egbert says, “[s]ince the measuring and

imaging process includes a determination of the position of the measuring and imaging device 36

from the intra-oral fixed global registration position, in [his] opinion logic necessitates the

conclusion that the intra-oral fixed global registration position must have been established prior

to measuring and imaging.” See Egbert Decl. at ⁋ 25. Dr. Egbert goes on to state that a person

skilled in the art “would have readily appreciated that it is not possible to determine the position

of one object relative to a second position if the second position has not been defined.” Id. But

that statement does nothing to support Dr. Egbert’s opinion. I agree that it would not be possible

to determine the position of the measuring and imaging device without also defining the fixed

global registration position. That it is possible to determine the position of the measuring and

imaging device (position one in Dr. Egbert’s statement) relative to the fixed global registration

(position two in Dr. Egbert’s statement) does not mean that the fixed global registration position



                                                  6
        Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 9 of 42




must be established first. If A is relative to B, then both A and B must be known. But it does not

follow that B must be known before A or vice versa. More importantly, however, Dr. Egbert’s

statement has nothing to do with whether the fixed global registration position must be

established before measuring and imaging objects and features in the oral cavity. Again, Dr.

Egbert is conflating different aspects of the claimed invention. That the mobile registration

device measures and records the position of the measuring device relative to the fixed global

registration position does not mean that the fixed global position must be defined before any

measuring and imaging of intra-oral objects and features occurs, as Dr. Egbert concludes.

       21.     I disagree with Dr. Egbert where he states in paragraph 25 of his declaration that

“[s]ince the measuring and imaging process includes a determination of the position of the

measuring and imaging device 36 from the intra-oral fixed global registration position, in [his]

opinion logic necessitates the conclusion that the intra-oral fixed global registration position

must have been established prior to measuring and imaging.” The fundamental rationale

underlying Dr. Egbert’s opinion is flawed; he conflates different aspects of the claimed invention

to state that the fixed global registration position must be defined prior measuring and imaging.

The fallacy of Dr. Egbert’s opinion is that acquiring measurements and images of objects and

features in the oral cavity with the measuring and imaging device is distinct from the task of

determining the position of the measuring and imaging device relative to the fixed global

registration position. The specification explains that there is acquiring at least one 3-D

measurement and image of the intra-oral objects and features located in the selected field of view

of the measuring and imaging device, and recording the global position of the measuring and

imaging device relative to the fixed global registration position. Where those two aspects of the

claimed invention come together is when at least one globally recorded 3-D measurement and



                                                  7
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 10 of 42




image of the intra-oral objects and features in the oral cavity is formed. See ’707 patent at 20:31-

39.

       22.     In my opinion, there is no logical basis to support a conclusion that the intra-oral

fixed global registration position must be established before using the measuring and imaging

device to measure and image intra-oral object and features simply because the position of the

measuring and imaging device is later recorded relative to intra-oral fixed global registration

position, which is all that the independent claims require. In fact, the specification explains this.

Sub-step 5(a) is using the measuring and imaging device to acquire at least one 3-D

measurement and image of intra-oral objects and features in a selected field of view of the

measuring and imaging device located at a particular global position in the global coordinate

space of the oral cavity. This step also includes storing the 3-D measurement and image by a

central programming and processing unit. Id. at 20:40-58. Sub-step 5(b) is recording the global

position of the measuring and imaging device relative to the fixed global registration position in

the global coordinate space of the oral cavity. This is done with the mobile registration device,

preferably attached to the measuring and imaging device and associated with the global position

of the measuring and imaging device. This step also includes storing the global position of the

measuring and imaging device relative to the fixed global registration device by a central

programming and processing unit. Id. at 20:59-21:9.

       23.     The specification then goes on to state that steps 5(a) and 5(b) “are performed

synchronously or asynchronously.” Id. at 21:10-11. “In particular,” sub-step 5(b), which is

recording and storing the position of the measuring and imaging device relative to the fixed

global registration position in the global coordinate space “is performed at a real time selected

from the group consisting of before, simultaneous to, and after, sub-step(a) of acquiring and



                                                  8
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 11 of 42




storing at least one three-dimensional measurement and image of intra-oral objects and features .

. . located in . . . field of view . . . of [the] measuring and imaging device.” Id. at 21:11-20. The

patent specification’s explanation about the ways in which the steps can be performed

contradicts Dr. Egbert’s opinion that the fixed global registration position must be defined before

measuring and imaging. The specification states that “[t]his feature,” i.e., that steps 5(a) and 5(b)

can be performed synchronously or asynchronously, “provides operational flexibility for

implementing the method and system of the present invention.” Id. at 21:20-22. The

specification’s disclosures necessarily mean that the measuring and imaging device can measure

and image intra-oral objects and features, and store those measurements and images before

establishing the fixed global registration position, and measuring and recording the position of

the measuring and imaging device relative to the fixed global registration position.

       24.     Thus, contrary to Dr. Egbert’s opinion there is no logical reason why the

establishment of the intra-oral fixed global registration position cannot occur after the claimed

system acquires one or more measurements and images and before those measurements and

images are recorded.

       25.     Moreover, and again contrary to Dr. Egbert’s assessment and opinion, as the

claims and specification explain, the intra-oral fixed global registration position involves or

culminates from “establishing an intra-oral fixed global registration position inside the oral

cavity of the dental patient, said intra-oral fixed global registration position is definable in terms

of global coordinate space of the oral cavity, said global coordinate space is associated with a

fixed global reference coordinate system, said global coordinate space includes a plurality of

intra-oral local coordinate spaces in the oral cavity;” See ’707 patent, at claim 1; 12:30-15:51.

The “establishing” of the intra-oral fixed global registration position 28 inside the oral cavity 26



                                                   9
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 12 of 42




is coupled to determining the global coordinate space with sufficient coverage to register the

positions of all objects and features and instruments including the measuring and imaging device

36 throughout the oral cavity. See ’707 Patent at Fig. 1, reproduced below.




       26.     The specification provides that the “intra-oral fixed global registration position

28, global coordinate space 30, and associated fixed global reference coordinate system 32 are

established particularly for defining positions of fixed and/or movable objects, features, devices,

instruments, and components, throughout oral cavity 26” See ’707 patent at 12:46-51. The

specification then further provides that in sub-step (a), of Step 1, an intra-oral fixed global

registration device 34, is used for measuring and determining distances from intra-oral fixed

global registration position 28 to a measuring and imaging device, such as 36, further described

below. See ’707 patent at 12:58-65. In sub-step (b), there is selecting and attaching a substrate

for holding intra-oral fixed global registration device 34. Id. at 14:1-4. Alternatively, during non-


                                                  10
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 13 of 42




use of a substrate one continues to sub-step (c), whereby intra-oral fixed global registration

device 34 is positioned and fixed directly onto an intra-oral object and/or feature inside oral

cavity 26 of the dental patient. Id. at 14:2-8. The specification then provides that for Sub-step (c),

which includes positioning and temporarily fixing intra-oral fixed global registration device 34 to

any intra-oral object or feature inside oral cavity 26 in such a way as to remain fixed and rigid

with respect to that intra-oral object and/or feature 12-24 during movement or activity of any

other object, feature, device, instrument, component, or, the entirety, of oral cavity 26 of the

dental patient during the measuring and imaging procedure.” Id. at 14:23-65. There is thus no

temporal order specified in establishing this intra-oral fixed registration position, but when it is

finally fixed, it needs to meet all the limitations and requirements of measurement coverage of

the entirety oral cavity 26. This is clearly achieved with all of the disclosed means, devices, and

communication, including preliminary scouting position measurements from the measurement

and imaging device 36 using its multiple registration 66 and communication components 54, to

ensure its reachable anywhere in the oral cavity 26. See annotated Fig. 1 above showing these

communications pathways between the various devices and registration modules in the oral

cavity 26. The specification then provides that “[c]ompletion of this step enables proper

establishment of the intra-oral fixed global registration position.” See ’707 patent at 14:66-67.

       27.     Additionally and again contrary to Dr. Egbert’s opinion, the optimal establishing

of the intra-oral fixed global registration position inside the oral cavity, as substantiated by the

‘707 specification, could easily be part of or subsequent to the initiation of the measuring and

imaging process. The patent teaches that there is an intra-oral fixed global registration device 34

[that] includes a mechanism for sensing or receiving registration signals and responding to

registration signals” from the measurement and imaging device 36. The device 34 includes a



                                                  11
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 14 of 42




local registration signal programmer and processor (RSPPU) 40 for locally programming and

processing registration signals. “Intra-oral fixed global registration device 34 in general, and

device components 38, optional local registration signal processor and programmer 40, and

registration signals in particular, are designed, configured, and operate under a category of

mechanisms used for measuring distances and recording positions of objects and features

selected . . . .” See e.g. ’707 Patent at 13:26-36. The inclusion of these components would

suggest to a person of ordinary skill in the art that the establishment on the intraoral fixed global

registration position could easily be part of, or subsequent to, the initiation of the measuring and

imaging process.

       28.     It is for all these reasons that I disagree with the opinion Dr. Egbert’s expressed in

paragraph 25 of his declaration.

               2.      “a fixed global reference coordinate system”

       29.     I disagree with Dr. Egbert where he says in paragraph 35 of his declaration that “a

person of ordinary skill in the art would have interpreted [Figure 1 of the ’707 patent], and the

accompanying description in the specification, as teaching that the fixed global coordinate

system is defined by the intra-oral fixed global reference position 28.” As an initial matter, a

person of ordinary skill in the art would recognize that the definition of an orthogonal global

coordinate system 32, such as the one represented in Figure 1, is not simply defined by a single

position as he argues, but requires at minimum, six parameters, three to fix the global coordinate

system origin OG and three additional parameters to establish the directions of the three global

coordinate axes, namely XG-axis , YG-axis, and ZG-axis to define a coordinate space with

sufficient coverage to include multiple possible locations of intra-oral local coordinate spaces.

       30.     Moreover, the claims provide that the “global coordinate space is associated with

a fixed global reference coordinate system, said global coordinate space includes a plurality of
                                                 12
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 15 of 42




intra-oral local coordinate spaces in the oral cavity,” (See e.g. ’707 Patent at claim 1), and the

specification provides that “[t]he intra-oral fixed global registration position 28, global

coordinate space 30, and associated fixed global reference coordinate system 32 are established

particularly for defining positions of fixed and/or movable objects, features, devices,

instruments, and components, throughout oral cavity 26.”See Id. at 12:45-21. Additionally,

Figure 1 establishes that the fixed global reference coordinate system describes a coordinate

space that merely includes the intra-oral fixed global reference position; there is no requirement

that the fixed global reference position be mapped to the origin point of the fixed global

reference coordinate system. See e.g. Id. at 12:41-45. (“In principle any … coordinate system,

can be used for defining the fixed global reference coordinate system, associated with global

coordinate space 30 of oral cavity 26.”) All that the patent requires is that the fixed global

reference coordinate system meets the entirety of the coverage of the oral cavity.

       31.     I further disagree with Dr. Egbert’s assertion that his conclusion is required based

on the portion of the specification he cites. See Egbert Decl. at ⁋⁋ 35-36, citing ’707 Patent,

12:18-45. In fact, that passage of the specification merely confirms that the intra-oral fixed

global registration position is established within the oral cavity (i.e. the global coordinate space

of the oral cavity), and that the oral cavity is associated with the coordinate system, but does not

require that the coordinate system be “defined” by the intra-oral fixed global reference

coordinate position as Dr. Egbert concludes.

               3.      “a measuring and imaging device (for measuring and imaging the
                       intra-oral objects and features)”

       32.     I disagree with the opinion Dr. Egbert expressed in paragraph 38 of his

declaration that “the term ‘measuring and imaging device’ is not a known term in the art that

would have conveyed any particular meaning connoting any particular structure(s) to one of


                                                 13
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 16 of 42




ordinary skill in the art.” See Egbert Decl. at ⁋ 38. It is my opinion that within the field of three-

dimensional dental imaging, the term “measuring and imaging device” would have been well

understood by a person of ordinary skill in the art to connote structure at the time of the ’707

invention.

       33.     In my opinion, the specification’s disclosure that “the measuring and imaging

device 36 operates in the particular category of electro-optical measuring and imaging

techniques” (see ’707 Patent, 16:22-44), would have indicated to a person of ordinary skill in the

art that the measuring and imaging device is structural. To cite some of the easier to understand

examples of why this is so, the specification’s disclosure that the “measuring and imaging

device” can employ “laser scanning,” “laser speckle pattern sectioning,” or “laser tracking”

measuring and imaging techniques necessarily discloses to a person of ordinary skill in the art

that the “measuring and imaging device” is a structure that at minimum can include structural

components such as a physical laser emitting device and/or photo detectors. The same can be

said of all of the electro-optical measuring and imaging techniques listed in the specification and

the related structural components that a person of ordinary skill in the art would have understood

were being disclosed, (see ’707 Patent, 16:22-44). Additional examples also include the

disclosure of a “diffraction grating” technique, (See e.g. Id. at 4:64; 5:12-13; 16:34-44), which

intuitively would have implied to a person of ordinary skill in the art that the “measuring and

imaging device” would have a physical and structural component known in the art as a

“diffraction grating” as demonstrated by the image below:




                                                  14
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 17 of 42




The same can also be said for the disclosed example relating to the “conoscopic holography”

technique, (See e.g. Id. at 16:34-44) which would have implied to a person of ordinary skill in

the art that the “measuring and imaging device” would have physical and structural components

including a laser light source, a beam splitter, one or more lenses, polarizers, and a birefringent

crystal, etc. as is demonstrated by the image below:




                                                 15
      Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 18 of 42




       34.    As a further example of what a person of ordinary skill in the art would

have appreciated from reading the ’707 patent, the electro-optical measuring and

imaging techniques that are discussed therein are reviewed by Chen, F., in “Overview

of three-dimensional shape measurement using optical methods,” Opt. Eng. 39(1) 15

Jan., 10---22, 2000, (See Exhibit “C.2”), which is cited as support for the disclosures in the

specification, and demonstrate that a person of ordinary skill in the art would have

understood that those electro-optical techniques would have involved structural

elements as shown by the table reproduced below:




                                             16
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 19 of 42




Table 1 lists field shape measurement and imaging devices utilized by commercialized systems

that were available for purchase at the that time of the invention. In particular, and as referenced

by the ’707 patent, the category of electro-optical mechanisms used in measuring and imaging

devices includes, for example, time/light - in-flight, laser scanning, Moire, laser speckle pattern

sectioning, interferometry, photogrammetry, laser tracking, and structured light or active

triangulation.

       35.       Similar to the survey by Chen, et al., and as described in the specification of the

‘707 patent, several of these electro-optical techniques, such as laser scanning, Moire, laser

speckle pattern sectioning, interferometry, photogrammetry, laser tracking, and structured light

or active triangulation had been specifically applied to and used for measuring, imaging, and

mapping intra-oral objects and features at the time of the invention. See ’707 patent at 4:40-44

(disclosing structural measuring and imaging device components including a “laser diode” for

projecting a triangulating beam which scans the surface of intra-oral objects and features); Id. at

4:52-64 (disclosing structural measuring and imaging device components including a light

projector, diffraction grating, and video camera); Id. at 4:65-5:5 (disclosing structural measuring



                                                  17
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 20 of 42




and imaging device components including an optical probe, “a mobile two-dimensional LCD

matrix plate pattern projection unit, optic fibers projecting patterned light beams into the oral

cavity, and a CCD matrix image sensor, operating in accordance with moire, phase-shift,

triangulation, and photogrammetry techniques.”); Id. at 5:22-25 (disclosing structural measuring

and imaging device components including “light pattern projector and an imaging device such as

a CCD matrix image sensor, operating in accordance with moire, phase-shift, and triangulation

techniques); Id. at 5:34-46 (disclosing structural measuring and imaging device components

including a “CCD matrix camera for photographing moire fringes,” and an ”imaging system

including a projector device, a grating, mirrors, and, stepping motors and springs for fine

positional control of the grating”); Id. at 5:47-65 (disclosing structural measuring and imaging

device components including “intra-oral optical radiation projection scanning device including

light interference and deflection elements.”)

       36.     I disagree with the opinion Dr. Egbert expressed in paragraphs 39-40 of his

declaration that the specification does not disclose the structure of a measuring and imaging

device, as I explain above. But in that regard, the three arguments that Dr. Egbert relies on are

simply wrong and irrelevant. The portion of the specification he discusses (’707 patent, 16:22-

32), actually discloses numerous structural elements of the “measurement and imaging device.”

In my opinion, the ‘707 patent specification’s disclosure of electromechanical mechanisms,

electro-optical mechanisms, electromagnetic mechanisms, radar mechanisms, magnetic

mechanisms, magneto-mechanical mechanisms, magnetic resonance mechanisms, acoustic

mechanisms, ultrasound mechanisms, sonar mechanisms, photo-acoustic mechanisms, and

telemetry mechanisms would convey a structural understanding to a person of ordinary skill in

the art at the time of the invention. Moreover, I base my opinion in part on the fact that the



                                                 18
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 21 of 42




specification provides specific examples of hardware, which belong to the above-listed

categories of mechanisms. (See e.g. ’707 Patent, 2:50-58, which provides that the

“[i]mplementation of an automatic measuring and imaging technique includes measurement

and image processing hardware and software, for automatically performing mathematical

operations involved in registering local with global coordinate spaces during and/or after

measurement and imaging, and for manipulating and editing measurements and images acquired

in local and/or global coordinate spaces. Three-dimensional shape measurement, imaging, and

mapping of objects and features, such as intra-oral objects and features, requires the positioning

of at least one measuring and imaging device such as an electro-optical measuring and

imaging probe, an electromagnetic measuring and imaging probe, an ultrasound

measuring and imaging probe, or a magnetic resonance measuring and imaging probe, at

different locations within source or global coordinate space, such as the oral cavity or mouth of a

dental patient.”). See also ’707 patent at 4:40-44; 4:52-64; 4:65-5:5; 5:22-25; 5:34-46; 5:47-65.

       37.       I further disagree with Dr. Egbert’s opinion at paragraph 40 that “combinations”

of the above-listed mechanisms are incapable of connoting structure to a person of ordinary skill

in the art, as the process of registering multiple measuring and imaging modalities in a single

imaging system was a well-known problem in the field of computer imaging at the time of the

invention. I also note that there are additional portions of the specification that establish the

structural elements of the claimed measurement and imaging device that Dr. Egbert appears to

have ignored entirely in his analysis. See e.g. ’707 Patent, 1:62–2:20; 16:22-63, claims 6, 16-26,

32, 42, 52-61.

       38.       To elaborate from the patent specification, the measuring and imaging device 36

(In FIG. 1 of the patent) is for acquiring three-dimensional measurements and images of the



                                                  19
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 22 of 42




intra-oral objects and features, for example, intra-oral objects and programming and processing

unit, MISPPU 56, via control/data links 62, for receiving centralized measuring and imaging

device position and orientation control data and information from CPPU 42, and for sending

local position and orientation data and information to CPPU 42. measuring and imaging device

36 includes, among the variety of standard components and mechanisms for enabling measuring,

imaging, and mapping, intra-oral objects and features, (i) a position and orientation guide 50, (ii)

an optional position and orientation guide automatic controller 52, and (iii) a local measuring and

imaging programming and processing unit 54. The position and orientation guide 50 is for three-

dimensional maneuvering or guiding, positioning, and orienting measuring and imaging device

36 throughout global coordinate space 30, typically, but not limited to, inside oral cavity 26 of

the dental patient. In a preferred embodiment, position and orientation guide 50 is designed,

configured, and operates for enabling automatic, such as robotic, three-dimensional maneuvering

or guiding, positioning, and orienting of measuring and imaging device 36 by an operator, such

as a dental practitioner. In this embodiment, position and orientation guide 50 features

appropriate electromechanical means (not shown), including electromechanical control/ data

links 60, for enabling automatic control and communication of position and orientation guide 50

by position and orientation guide automatic controller 52. Moreover, in this preferred

embodiment, the position and orientation guide automatic controller 52 is in electronic

communication with a central programming and processing unit, for example, CPPU 42,

including a measuring and imaging signal programming and processing unit, MISPPU 56, via

control/data links 62, for receiving centralized measuring and imaging device position and

orientation control data and information from CPPU 42, and for sending local position and

orientation data and information to CPPU 42. The local measuring and imaging programming



                                                 20
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 23 of 42




and processing unit 54 is for locally programming the measuring and imaging of intra-oral

objects and features 12-24 by locally controlling activation and operation of measuring and

imaging device 36, and is for locally processing measurement and features 12-24, located in oral

cavity 26 of the dental patient. Furthermore, the measuring and imaging device 36 is designed

and configured for operating either inside or outside of oral cavity 26, for acquiring

measurements and images of intra-oral objects and features. For example, according to actual

image signals, data, and information relating to intra-oral objects and features 12-24 (see Fig 1 of

the patent).

       39.     The measuring and imaging device 36, as further explained in the specification

and claims, in combination with the above indicated components 50, 52, 54, 58, 60, and 62, are

designed, configured, and operate according to a category of mechanisms used for automatic

three-dimensional shape measurement, imaging, and mapping of objects and features selected

from the group consisting of electrical, electronic, electromechanical, electro-optical,

electromagnetic, radar, magnetic, magneto-mechanical, magnetic resonance, acoustic,

ultrasound, sonar, photo-acoustic, telemetry, hybrids, and combinations of these. For example, an

embodiment of the measuring and imaging device 36 operates in the particular category of

electro-optical measuring and imaging techniques, according to a technique selected from the

group consisting of time/light in flight, laser scanning, Moire, laser speckle pattern sectioning,

interferometry, photogrammetry, laser tracking, and, structured light or active triangulation.

Moreover, measuring and imaging device 36 can also operate according to a specialized

interferometric technique such as shearography, diffraction grating, digital wavefront

reconstruction and wavelength scanning, or conoscopic holography. In a preferred embodiment

of system 10 featuring a wireless communications mode, measuring and imaging device 36 is in



                                                 21
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 24 of 42




communication with a central programming and processing unit, for example, CPPU 42,

including a measuring and imaging signal programming and processing unit, MISPPU 56, via a

wireless communication link 64, for receiving centralized measuring and imaging programming

and processing data and information from CPPU 42, and for sending local measuring and

imaging programming and processing data and information to CPPU 42. Wireless

communication link 64 is preferably, but not limited to, a form of an electromagnetic signal such

as a radio wave signal, a microwave signal, or a sound wave signal. In an alternative

embodiment of system 10 featuring a wired communications mode, measuring and imaging

device 36 is in electronic communication with a central programming and processing unit, for

example, CPPU 42, including a measuring and imaging signal programming and processing unit,

MISPPU 56, via wired control/data links, for example, bundled along or through position and

orientation guide 50 and control/data links 62, for receiving centralized measuring and imaging

programming and processing data and information from CPPU 42, and for sending local

measuring and imaging programming and processing data and information to CPPU 42. The

wired communication link is preferably, but not limited to, a form of an electrical or electronic

signal. ( See 707 patent, 2:45-58, 15:5-17:10, claims 17-20, 53-56)

               4.      “recording said global position of said measuring and imaging device
                       relative to said intra-oral fixed global registration position”

       40.     I disagree with the opinion Dr. Egbert expressed in paragraph 42 of his

declaration that “the specification of the ’707 Patent makes quite clear, however, that the

intended meaning in claim 1 is ‘recording the global position of the measuring and imaging

device (sic, recte “measured”) from the intra-oral fixed global registration position.’” Although

Dr. Egbert provides citations to the specification, those citations do not support his conclusion. It

is my opinion that a person of ordinary skill in the art would understand the words “relative to”


                                                 22
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 25 of 42




to be different from “measured from” in Defendants’ proposed construction. This is easily

discernable from the specification’s teaching that “[i]n order to register point clouds or,

measuring and imaging data associated with objects and features located in such local coordinate

spaces, in terms of the global coordinate space, each measuring and imaging device coordinate

system location and orientation must be accurately and precisely known or measured. Any error

in measuring and/or calculating the measuring and imaging device location and orientation

causes propagation error in the registration procedure, thereby decreasing accuracy and precision

of final output data and information, such as measurements and images, and/or maps, of the

particular objects and features of interest.” See ’707 patent, 3:62-4:6. The fact that the location of

the measuring and imaging device can either be “known or measured” through the process of

“measuring and/or calculating” demonstrates that when the patent speaks of recording the

position of the measuring and imaging device relative to the intra-oral fixed global registration

position, it is not exclusively speaking of “measured” positions, but rather includes positions that

are the product of some calculation. Thus, Defendants’ and Dr. Egbert’s proposed construction is

unduly narrow.

       41.     My conclusion is further supported by additional passages in the specification,

which consistently speak of recording of the global position of the measuring and imaging device

“relative to” the intra-oral fixed global registration position. See e.g. ’707 patent, 20:30-21:22.

For example, there are two sub-steps that constitute step 5 of the method detailed in the ‘707

patent specification for real time intra-oral acquisition and registering of three-dimensional

measurements and images of the intra-oral objects and features in the oral cavity of the dental

patient. These are the (i) guided acquisition of three-dimensional measurement and images of the

intra-oral objects and features located in the selected field of view (FOV) of the measuring and



                                                 23
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 26 of 42




imaging device, and the (ii) recording of the global position of the measuring and imaging

device relative to the intra-oral fixed global registration position, for forming at least one

globally recorded three-dimensional measurement and image of the intra-oral objects and

features located in the oral cavity of the dental patient. In the first sub-step (i) and referring to

FIG. 1 of the ‘707 patent, there is acquiring at least one three-dimensional measurement and

image of intra-oral objects and features 12, 14, and 16 located in an exemplary kth field of view,

(FOV)k 78, of measuring and imaging device 36, by activating and operating measuring and

imaging device 36, located at a particular global position, for example, jth global position PMID

(XG, YG, ZG, ti)j 68, in global coordinate space 30 of oral cavity 26 of the dental patient. This

involves central programming and processing unit 42 communicating with local measuring and

imaging programming and processing unit 54, preferably, but not limited to, via wireless

communication link 64. Following acquiring the at least one three- dimensional measurement

and image of intra-oral objects and features 12, 14, and 16, this step further includes storing the

at least one three-dimensional measurement and image by central processing and programming

unit 42, for example, by operation of measuring and imaging signal processing and programming

unit, MISPPU 56. In the second sub-step (b), of Step 5, there is the recording of the jth global

position PMID (XG, YG, ZG, ti)j 68 of measuring and imaging device 36 relative to the intra-

oral fixed global registration position 28 in global coordinate space 30 of oral cavity 26 of the

dental patient. This involves use of the mobile registration device 66, preferably firmly and

rigidly attached to the measuring and imaging device 36 and associated with jth global position

PMID (XG, YG, ZG, ti)j 68 of measuring and imaging device 36, communicating with intra-oral

fixed global registration device 34, preferably, but not limited to, via wireless communication

link 74. Following recording the jth global position PMID (XG, YG, ZG, ti)j 68 of measuring



                                                   24
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 27 of 42




and imaging device 36 relative to intra-oral fixed global registration position 28 in global

coordinate space 30, this step further includes storing the globally recorded position by central

processing and programming unit 42, for example, by operation of registration signal processing

and programming unit, RSPPU 44. As stated in the specification “Both sub-steps (a) and (b) of

Step 5, can be performed synchronously or asynchronously. In particular, sub-step (b) of

recording and storing jth global position PMID (XG, YG, ZG, ti)j 68 of measuring and

imaging device 36 relative to the intra-oral fixed global registration position 28 in global

coordinate space 30 is performed at a real time selected from the group consisting of before,

simultaneous to, and after, sub-step (a) of acquiring and storing at least one three- dimensional

measurement and image of intra-oral objects and features 12, 14, and 16 located in kth field of

view (FOV)k 78 of measuring and imaging device 36. This feature provides operational

flexibility for implementing the method and system of the present invention.” See 707 patent

’707 patent, 20:30-21:22.

               5.      “measuring and recording global positions and orientations of said
                       measuring and imaging device relative to same said intra-oral fixed
                       global registration position”

       42.     For all the reasons mentioned earlier and stated above, I disagree with the opinion

Dr. Egbert expressed in paragraph 47 of his declaration that “a person of ordinary skill in the art

would have understood that “relative to” should be understood as “measured from” as the words

carry different meanings and “relative to” is well-supported by the specification.

               6.      “(f) registering local coordinate space pixel positions in each of said
                       plurality of globally recorded three-dimensional measurements and
                       images with corresponding global coordinate space pixel position”

       43.     I disagree with the opinion Dr. Egbert expressed in paragraph 52 of his

declaration that “a person of ordinary skill in the art of computer modelling would have

understood that the registration technique disclosed in this patent involves registering local

                                                 25
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 28 of 42




coordinate space pixel positions in each of the plurality of globally recorded three-dimensional

measurements and images after the plurality of globally recorded three-dimensional

measurements and images are acquired (by repeated steps 4 and 5, as discussed in the

specification).” Dr. Egbert’s interpretation of the disputed claim language, wherein registration is

held in abeyance until all measurements and images have been acquired does not comport with

“enabling the real time registering of all local coordinate space pixel positions of the acquired

and globally recorded three-dimensional measurements and images” that is disclosed in the

specification. (See e.g. ’707 Patent, 11:37-39).

       44.     I also disagree with the opinion Dr. Egbert expressed in paragraph 51 of his

declaration that “a person of ordinary skill in the art would have understood that since the

specification discusses explicitly that sub-step 5(b) is performed “before, simultaneous to, and

after” sub-step 5(a) (’707 Patent, 21:11-16.) that the inventor intended for certain steps to be

performed in any order (e.g., sub-steps 5(a) and 5(b)), whereas other steps were intended to be

performed in the order described (e.g., Step 7 after Step 6) as the inventor used clear language

when a particular order was not intended.” Such a counterfactual argument is of twisted portent

as it is based on the obvious flexibility in the order, of whether you first record the position from

where you acquire three-dimensional measurements and images (step 5 (b)) and then perform the

actual acquisition of three-dimensional measurements and images (step 5 (b)), or do it the other

way around.

       45.     Furthermore, such an opinion from Dr. Egbert as above, holds no basis for the

then subsequent conclusory opinion Dr Egbert expressed in paragraph 52 of his declaration.

Namely, his conclusion is that because of the order flexibility indicated above, it must follow

“that a person of ordinary skill in the art of computer modelling would have understood that the



                                                   26
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 29 of 42




registration technique disclosed in this patent involves registering local coordinate space pixel

positions in each of the plurality of globally recorded three-dimensional measurements and

images after the plurality of globally recorded three-dimensional measurements and images are

acquired (by repeated Steps 4 and 5, as discussed in the specification).”

        46.     In addition, the claims (and the specification) of the ‘707 patent clearly states that

element (f) applies to “each of said plurality of globally recorded three dimensional

measurements” rather than to the entirety of the measurements in their totality. There are three

sub-steps that constitute Step 7 of the method detailed in the ‘707 patent specifications for real

time intra-oral acquisition and registering of three-dimensional measurements and images of the

intra-oral objects and features in the oral cavity of the dental patient. Sub-step (a) requires

defining an intra-oral local coordinate space, associated with an intra-oral local reference

coordinate system, for each global position of the measuring and imaging device. “ In FIG. 1,

for example, there is defining intra-oral local coordinate space 82, associated with intra-oral local

reference coordinate system 84, featuring local orthogonal reference coor-dinate system axes,

XL(j)-axis, Y L(j)-axis, Z L(j)-axis, and local reference coordinate system origin, O L(j)' for each jth

global position PMID (XG, YG, ZG, ti)j 68 of measuring and imaging device 36 in global

coordinate space 30, whereat is recorded the three-dimensional measurements and images of the

intra-oral objects and features, as described in Step 6”. See ’707 patent 21:55-64. Sub-step (b)

requires the assignment of an intra-oral local space coordinates to each intra-oral local coordinate

space pixel position, for each of the plurality of globally recorded three-dimensional

measurements and images of the intra-oral objects and features. “In FIG. 1, for example, there is

assigning intra-oral local space orthogonal coordinates, X L(j), Y L(j), and Z L(j), and, time, t j, to

each pixel position, for example, pth pixel position 86, located in intra-oral local coordinate space



                                                    27
        Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 30 of 42




82, for each of the previously globally recorded three-dimensional measurements and images of

the intra-oral objects and features appearing in one or more fields of view, (FOV)k, for example,

kth field of view (FOV)k 78, for measuring and imaging device 36 located at jth global position

PMID (XG, YG, ZG, ti)j 68. Accordingly, each assigned pth pixel position, PPL(j), is written in

terms of intra-oral local space coordinates and time, thus, PPL(j) (X L(j), Y L(j), Z L(j), ti)p 88, with

reference to the global coordinates via the measuring and imaging device position index, (j). This

step further includes storing each assigned local coordinate space pixel position by central

programming and processing unit 42.” See ’707 patent 22:18-35. Sub-step (c) requires

“transforming the intra-oral local space coordinates of each intra-oral local coordinate space

pixel position, in each of the plurality of globally recorded three-dimensional measurements and

images of the intra-oral objects and features, to the corresponding or proportionately equivalent

global space coordinates, for forming a plurality of sets of global coordinate space pixel

positions in global coordinate space which are registered relative to the same intra-oral fixed

global registration point. “ See ’707 patent 22:35-45. Referring to FIG. 1, for example, this step

involves applying any standard mathematical or algorithmic coordinate space registration

technique known in the art, for example, involving matrix transformations, for transforming each

local coordinate space pixel position, such as pth pixel position, PPL(j) (X L(j), Y L(j), Z L(j), ti)p 88, in

each of the intra-oral local coordinate spaces, for example, intra-oral local coordinate space 82,

to a corresponding or proportionally equivalent global coordinate space pixel position in global

coordinate space 30 of oral cavity 26 of the patient. This is performed for each of the plurality of

globally recorded three-dimensional measurements and images of the intra-oral objects and

features throughout oral cavity 26 of the dental patient.” See ’707 patent 22:46-59. For all the




                                                      28
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 31 of 42




above reasons and more, I disagree with the opinion Dr. Egbert expressed in paragraphs 51 and

52 of his declaration.

               7.        “mobile registration device (for measuring and recording global
                         positions and orientations of said measuring and imaging device)”

       47.     I disagree with the opinion of Dr. Egbert expressed in paragraph 57 of his

declaration that “one of ordinary skill in the art would not have understood that [the descriptions

at 18:24-19:15 of the ’707 Patent] impart sufficient structure for the ‘mobile registration

device.’” Dr. Egbert argues that the “mechanisms,” “circuitry,” and “communications modes”

disclosed in the specification “merely refer to generic components.” Dr. Egbert is wrong in

several respects. First, certain of the components of the mobile registration device are not at all

generic. For example, claims 30 and 65 provide that the “mobile registration device is designed,

configured, and operates according to a category of mechanisms used for measuring distances

and recording positions of objects and features selected from the group consisting of group

consisting of . . . electro-optical mechanisms, electromagnetic mechanisms, radar mechanisms,

magnetic mechanisms, magneto-mechanical mechanisms, magnetic resonance mechanisms,

acoustic mechanisms, ultrasound mechanisms, sonar mechanisms, photo-acoustic mechanisms,

telemetry mechanisms, hybrid mechanisms, and combination mechanisms thereof.” I do not

believe that a person of ordinary skill in art would consider devices, such as magnetic resonance

mechanisms to be generic. Additionally, it is my opinion that a person of ordinary skill in the art

would understand that these mechanisms convey a structure of the mobile registration device.

       C.      DISPUTED TERMS OF THE ’768 PATENT

               1.        “sector”

       48.     I disagree with the opinion Dr. Egbert expressed in paragraph 64 of his

declaration that “the ’768 patent describes ‘sector’ in the ‘geometric sense,’ along with the


                                                 29
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 32 of 42




patent’s description of the term ‘prism.’” In fact, the example that Dr. Egbert points to

establishes that the word sector is not being used in the geometric sense when the specification

provides that “the faces are on a multiplicity of sectors, shown as a sector 503, a sector 505, and

a sector 507, each of which is a sector of a respective prism on a common axis 508, and each of

which has a different nominal radius (not shown).” See ’768 Patent at 14:36-49. Dr. Egbert also

appends a marked-up version of Figure 5, which I will also use to explain the mistakes in his

analysis:




First, Dr. Egbert identifies the sectors of the patent as being two-dimensional planar polygons,

whereas the section of the specification that he relies on provides that “the faces [such as face

509] are on a multiplicity of sectors.” See ’768 Patent at 14:36-49. These planar prism faces are

orthogonally situated with respect to the two-dimensional planar polygons identified by Dr.

Egbert as being “sectors.” This would in my opinion convey to a person of ordinary skill in

geometry that the term sector as it is used in the patent conveys a three-dimensional prismatic

                                                 30
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 33 of 42




volume, not a two-dimensional polygonal region as Dr. Egbert proposes. Second, the section of

the specification that Dr. Egbert relies on refers to a “sector of a respective prism.” This would

demonstrate to a person of ordinary skill in the art that sector is not being used in its geometrical

sense, and certainly does not describe the two-dimensional polygonal region that Dr. Egbert

refers to as a “sector.” A sector in the geometric sense is a two-dimensional shape that is

enclosed by two radii and an arc, as shown in the image below:




       49.     It is noteworthy that this definition, which is incompatible with the specification

and the claims, is consistent with the two dictionary definitions that Dr. Egbert cites in paragraph

67 of his declaration. (“the second edition of the Collins English Dictionary, published in 2006,

defines sector as ‘either portion of a circle bounded by two radii and the arc cut off by them.’

(3S_DENSYS_0005056-5058.) Similarly, the fourth edition of Webster’s New World College

Dictionary, published in 2005, defines sector as ‘part of a circle bounded by any two radii and

the arc included between them.’ (3S_DENSYS_0005075-5077.)”). But 3Shape’s preferred

definition is inconsistent with the specification’s use of the word sector in two ways, (1.) it

defines a sector as a two-dimensional surface as opposed to the three-dimensional volume

disclosed in the specification and; (2.) the geometric definition of a sector is a two dimensional




                                                 31
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 34 of 42




surface enclosed by an arc, which is inconsistent with the figures, specification, and claims of

the ’768 patent.

       50.     I thus disagree with the opinion of Dr. Egbert expressed in paragraph 66 of his

declaration that the extrinsic evidence cited is consistent with the way that the word sector is

used in the specification. The prior art examples cited by Dr. Egbert both demonstrate the use of

the word “sector” as a two-dimensional shape that is enclosed by two radii and an arc, whereas

“sector” as it is used in the specification describes a three-dimensional prismatic volume that is

bounded in part by a multiplicity of faces at an angular orientation with respect to one another.

See e.g. ’768 Patent, claim 1.

               2.      “a plurality of faces” and “each face of said plurality of faces at an
                       angular orientation with respect to each adjacent face”

       51.     I disagree with the opinion Dr. Egbert expressed in paragraph 64 of his

declaration that “3Shape’s proposed construction of ‘a plurality of faces’ as ‘more than one

substantially plane surface’ is consistent with how that term is used in the ’768 Patent and how

that term would be understood by a person of ordinary skill in the art.” I believe that a person of

ordinary skill in the art would read claim 2, which provides in relevant part that “each face of

said plurality of faces includes a pyramidal depression” as being incompatible with Defendants’

proposed construction, which requires that each face be “substantially plane.” See e.g. ’768

Patent, claim 2.

       52.     I also disagree with the opinion of Dr. Egbert expressed in paragraph 71 of his

declaration that the construction of “’each face of said plurality of faces at an angular orientation

with respect to each adjacent face’ as ‘each substantially plane surface at an angular orientation

relative to an adjacent substantially plane surface’ is consistent with how that term is used in the

’768 Patent and how that term would be understood by a person of ordinary skill in the art.” My


                                                 32
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 35 of 42




basis for disagreeing with Dr. Egbert is the same as that provided above. See e.g. ’768 Patent,

claim 2.

       53.     I also disagree with the opinion of Dr. Egbert expressed in paragraph 72 of his

declaration that “[a] person of ordinary skill in the art would have understood that ‘faces’ cannot

be interpreted as ‘curved’ in the context of the ’768 patent.” For example, Claim 16 of the ’768

patent provides that the “length defining the first end of said at least one sector includes an arc.”

See ’768 Patent, claim 16. Claim 1 of the ’768 patent provides for a “plurality of faces extending

along the length of the at least one sector.” See ’768 Patent, claim 1. Combining the limitations

of claim 16 which depends from claim 1 with claim 1, demonstrates that one of ordinary skill in

the art would have understood that a “face” as it used in the claims could be curved.

       54.       I also disagree with the opinion of Dr. Egbert expressed in paragraph 72 of his

declaration on multiple counts. First “in [his] opinion, if curved faces were included, the

description of the reference surface device depicted in Fig 5 would be rendered meaningless

because the faces would no longer be ‘at an angular orientation’ as claim 1 requires.” This can be

illustrated by looking at the diagram below:




                                                 33
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 36 of 42




The two-curved face of the shape above, labeled 1 and 2, are at angular orientation with respect

to one another, this is because the edges shared by the two faces, shown as dark black lines, are

discontinuous boundary conditions.

               3.      “identifiable positional characteristic”

       55.     I disagree with the opinion Dr. Egbert expressed in paragraphs 76-78 of his

declaration that identifiable positional characteristic is not precisely explained in the

specification. I will explain this term below and that its common usage by the inventors of the

patent show that contrary to Dr. Egbert’s claim, the term “identifiable positional characteristic”

is a common and relevant term of well-known meaning to persons of ordinary skill in the art.

       56.     In his declaration, Dr. Egbert states that “[a] person of ordinary skill in the art

would understand that there are numerous ways to identify landmarks used to stitch together 3D

images and the description in the specification does not meaningfully limit such possibilities.”

See Egbert Decl. at ⁋ 78. He further states that “[i]n [his] opinion, the description of a visibly-

identifiable characteristic does not provide any meaningful insight into the definition of an

‘identifiable positional characteristic’ to a person of ordinary skill in the art.” See Egbert Decl. at

⁋ 80. However, the supplemental reference surface devices of the ’768 patent are provided

for use in three-dimensional modeling of intra-oral scenes using identifiable positional

characteristics from structured illumination or other techniques. As such, the meaning of an

“identifiable positional characteristic” as it is used in the ’768 patent would be understood

by a person of ordinary skill in the art in that context.

       57.     At the time of the invention, a common method of making a three-dimensional

digital computer model of the surfaces of a scene was to project light reference patterns onto the

“scene” (i.e. the totality of objects and domain being imaged), take an image of the scene



                                                  34
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 37 of 42




showing the projected patterns (“structured illumination”), and then analyze the imaged patterns

in comparison with an image of the same patterns projected onto a plane surface.

       58.     By precisely measuring the respective displacements of the projected patterns in

the image of the scene against the positions of the matching patterns in the reference image, it is

possible to employ triangulation to determine the positions of the scene surfaces along the axis

normal to the image plane, and thus obtain relative three-dimensional positions of the scene

surfaces for use in constructing a three-dimensional model of the scene surfaces. Both regular

and random patterns are used in structured illumination.

       59.     It should also be noted that the two-dimensional image of a scene on which

structured illumination patterns have been projected, and from which three-dimensional position

data can be derived, is in some sense equivalent to the three-dimensional model, which results

therefrom through triangulation against the corresponding image of the patterns projected onto a

plane surface, because the three-dimensional model contains substantially the same three-

dimensional information as the two-dimensional image correlated with the structured

illumination. A similar correspondence exists for other two-dimensional imaging techniques that

result in three-dimensional models (such as two-dimensional stereo pairs). In this regard, two-

dimensional images containing three-dimensional information, such as two-dimensional images

of the structured illumination, and the corresponding three-dimensional models are, to some

extent, interchangeable.

       60.     The various inventive reference surface devices of the ’768 patent,

considerably enhance the ability of constructing detailed three-dimensional models from the

two-dimensional images, when used in conjunction with such aforementioned imaging

systems. By surface mounting these disclosed reference surface devices in the oral cavity,



                                                35
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 38 of 42




imaging the intra-oral scene and reference surface device, and combined use of the

customized two-dimensional image and three-dimensional geometric processing techniques

disclosed in the ’768 patent, there are now newer methods for accurately determining the

position and three-dimensional digital geometry of an intra-oral feature. The steps involved

include: (a) selecting an appropriate reference surface device; (b) attaching the reference

surface device mounting so its pointed to the intra-oral feature; (c) simultaneously imaging

the intra-oral scene and the mounted reference surface device face; (d) capturing a two-

dimensional image of the intra-oral scene and the exposed reference surface device faces; (e)

identifying the position and orientation indicia on the reference surface device faces in the

two-dimensional image; and (f) computing a three-dimensional position of the reference

surface device mounting point as the position of the intra-oral feature. See ’768 Patent at

6:46-57.

       61.    Furthermore, also disclosed is a method for producing a three-dimensional

digital computer model of an intra-oral scene including: (a) selecting an appropriate

reference surface device; (b) positioning the reference surface device relative to the intra-

oral scene; (c) attaching the mounting so it points to a feature having a substantially fixed

location relative to the intra-oral scene; (d) imaging the intra-oral scene and the reference

surface device, including at least one identifiable positional characteristic on the reference

surface device; (e) capturing, from a first position, a first two-dimensional image of the

intra-oral scene including the reference surface device and at least one identifiable

positional characteristic; (f) obtaining a first three-dimensional model from the first two-

dimensional image; (g) capturing, from a second position, a second two-dimensional image

of the intra-oral scene including the reference surface device; (h) obtaining a second three-



                                               36
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 39 of 42




dimensional model from the second two-dimensional image; and (i) stitching the first three-

dimensional model to the second three-dimensional model according to at least one

identifiable positional characteristic. See Id. at 6:58-7:12.

       62.     Having stated that making a three-dimensional digital computer model of the

surfaces of a scene using projected light reference patterns onto the scene, taking an image of the

scene showing the projected patterns, and then analyzing the imaged patterns in comparison with

an image of the same patterns projected onto a plane surface, was a common method and well

known to a person of ordinary skill in the art, there were several limitations in the then state of

the art. The novel reference surface device designs and the methods disclosed in the ’768 patent

overcome several of these limitations.

       63.     One severe limitation in the two-dimensional imaging and three-dimensional

modeling process state of the art at the time of the patent was the inability to capture and

three-dimensional model small objects and other special intra-oral features as they often

lacked sufficient surface area for satisfactory three-dimensional reconstruction from

projection of structured illumination patterns. See e.g Id. at 3:58-60. Even if three-

dimensional reconstruction is achieved, there may be insufficient three-dimensional area in

the “tile” (three-dimensional models of very small areas within the mouth, such as a single

tooth, or an abutment portion) to enable stitching to another three-dimensional tile. See e.g

Id. at 3:58-4:14. In addition, if a feature has a polished or reflective surface, structured

illumination patterns typically are not visible when projected onto such features. Id.

       64.     The ’768 patent discloses several supplemental reference surface devices to

increase the richness of the intra-oral scene in a calibrated fashion that facilitates

determining precise three-dimensional positions of intra-oral features and the stitching



                                                 37
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 40 of 42




together of separate tiles by providing increased imaged area. These reference surface

devices also facilitate determining the angulation and position of intra-oral features, such as

abutments, teeth, false teeth and other prosthetic elements. The shape and size of the

disclosed reference surface devices would provide a person of ordinary skill in the art about

the limitation that the reference surface device provide “one fully intraoral reference surface

operative to provide an identifiable positional characteristic”. See Id. at claim 1.

       65.     For all the above reasons and more, I disagree with the opinion Dr. Egbert

expressed in paragraphs 75-78 of his declaration

               4.      “orientation indicium” and “position indicium”

       66.     I disagree with the opinion Dr. Egbert expressed in paragraph 85 of his

declaration that a person of ordinary skill in the art would not be able to determine with any level

of reasonable certainty whether a given feature is an “orientation indicium” or a “position

indicium.” I will explain these features precisely below and its incorporation and novel usage in

the surface device design inventions, citing from the patent specifications, and thereby show that

contrary to Dr. Egbert’s claim, a person of ordinary skill in the art would easily be able to

determine with absolute confidence when a given feature is an “orientation indicium” or when it

is a “position indicium.”

       67.     Dr. Egbert also appends a marked up version of Figure 4, which I will also use to

explain his mistaken analysis:




                                                 38
       Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 41 of 42




       68.     Dr. Egbert discusses a marked up version of Figure 4, which I have further

annotated and included here. Position indicium 405, 409 are points on the apex of the triangular

features (either protruding away or cut in on the reference surface device.) and mark a fixed

position in the 3D space. These position indicium are fixed relative to the mounting point, on the

reference surface devices. The orientation indicium are defined by either of the two edges of the

triangular features on the reference surface device. Vectors in 3D space, have an angular

orientation relative to a reference surface device’s local coordinate space up vector or to any

global coordinate system. Boundary point features are never confused by boundary edge vectors

and so the two indicium position and orientation are distinct. Having both indicia as part of the

same reference surface device is innovative. Moreover, having multiple indicium on the same

reference surface device adds to the flexibility in usage in correlating positions and orientations

in two-dimensional images with three-dimensional positions and orientations. For these reasons

and more, I disagree with Dr. Egbert’s opinion in paragraph 86-87 of his declaration. A person of

ordinary skill in the art would quite easily and precisely be able to delineate on a 3D reference

surface device and a 2D image of the “orientation indicium” and the “position indicium.”


                                                 39
      Case 6:19-cv-00680-ADA Document 43-1 Filed 07/23/20 Page 42 of 42




      I declare under penalty of perjury that the foregoing is true and correct.


Dated: July 23, 2020


                                                    _____________________________
                                                         Chandrajit Bajaj, Ph.D.




                                               40
